United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-2694
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
Carl A. Beck,                           * Eastern District of Missouri.
                                        *
             Appellant.                 *   [UNPUBLISHED]
                                   ___________

                          Submitted: June 7, 2001
                              Filed: June 14, 2001
                                  ___________

Before HANSEN, BEAM, and BYE, Circuit Judges.
                           ___________

PER CURIAM.

      After the district court1 denied his motion to suppress, Carl A. Beck
conditionally pleaded guilty to being a felon in possession of a firearm, in violation
of 18 U.S.C. § 922(g); he reserved the right to appeal the denial of the suppression
motion. The court sentenced Beck to 180 months of imprisonment and 5 years of
supervised release. On appeal, counsel has briefed the suppression issue and moved


      1
        The Honorable Jean C. Hamilton, Chief Judge, United States District Court
for the Eastern District of Missouri, adopting the report and recommendations of the
Honorable Lawrence O. Davis, United States Magistrate Judge for the Eastern
District of Missouri.
to withdraw under Anders v. California, 386 U.S. 738 (1967), and Beck has not filed
a pro se supplemental brief.

       We conclude that the district court’s factual findings were not clearly
erroneous, and its legal conclusion was correct. See United States v. Tavares, 223
F.3d 911, 914 (8th Cir. 2000). (standard of review). The smell of burnt marijuana
emanating from Beck’s car gave the police probable cause to search the entire vehicle
for drugs, see United States v. Neumann, 183 F.3d 753, 756 (8th Cir.), cert. denied,
528 U.S. 981 (1999), and they found the gun under Beck’s seat. Counsel essentially
challenges the court’s credibility determinations, which are virtually unreviewable on
appeal. See United States v. Wicker, 80 F.3d 263, 268 (8th Cir. 1996).

       Having found no nonfrivolous issues after reviewing the record independently
pursuant to Penson v. Ohio, 488 U.S. 75 (1988), we affirm the judgment of the
district court and grant counsel’s motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-